DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

It is noted that the Examiner for the instant Application has changed.

Priority
This application is a CIP of PCT/US2018/044627 filed on 7/31/2018, which claims benefit to provisional application 62/539,261 filed on 7/31/2017.  It is noted that the effective filing date of one or more claims may change in future actions due to amendments or further review of the priority document(s).

Election/Restrictions 
Applicant’s response dated 3/2/2022, which elected Group 1, claims 1-12, and elected the species SEQ ID NO: 13 and polyethylene glycol (PEG; claim 9) PKEM species, without traverse, is acknowledged.  In view of Applicant’s claim amendment to claim 16, claim 16 will be joined to Group I.  Claims 7, 8, 13-15, 17-20 have been withdrawn from further consideration as being directed to a non-elected invention.  

Formal Matters
Applicant’s amendment and response dated 3/2/2022, which amended claims 1, 3, 4, 6, 10, 11 and 16, has been entered.  Claims 1-20 are pending.  As noted above, claims 7, 8, 13-15, 17-20 have been withdrawn from further consideration at this time.  Claims 1-6, 9-12 and 16 have been examined on the merits with respect to the elected species.

Claim Objection
Claims 1-6, 9-12 and 16 are objected to due to the following informalities:  
Claim1 indicates a modified DDAH polypeptide.  At page 2, line 20 of the original specification it appears that DDAH is an acronym for dimethylarginine dimemylamino hydrolase, which appears to be a misspelling for dimethylarginine dimethylamino hydrolase.  It is suggested that Applicant amend the claim to provide the full name of the acronym (i.e., amend claim 1 to a “modified dimethylarginine dimethylamino hydrolase (DDAH) polypeptide”; emphasis added).
Additionally, it is suggested that in order to be consistent within amended claim 1, claims 2-6, 9-12 and 16 should be amended to a “modified DDAH polypeptide” 

Claim Rejection - 35 U.S.C. § 112 – Written Description
The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL. - The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-3, 5, 6 and 9-12 are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 indicates a “modified DDAH polypeptide comprising a DDAH amino acid sequence having at least 90% sequence identity to…SEQ ID NO: 13…or fragment thereof.”
In view of the above, claim 1 is directed to a large genus of polypeptides.
As noted in MPEP § 2163 (II)(A)(3)(a)(ii):
For each claim drawn to a genus: The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A) above), reduction to drawings (see i)(B) above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C) above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A “representative number of species” means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that “only describe[d] one type of structurally similar antibodies” that “are not representative of the full variety or scope of the genus.”).

It is additionally noted in in MPEP § 2163.02:
“The courts have described the essential question to be addressed in a description requirement issue in a variety of ways.  An objective standard for determining compliance with the written description requirement is, “does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed.”  In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989).  Under Vas-Cath, Inc. v.  Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon “reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter.”  Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).”

It is noted that the originally filed specification (page 6, line 22, to page 8, line 25, page 9, line 17, to page 10, line 14) indicates polypeptides comprising an amino acid sequence as indicated in claims 1-4 and 16.  In addition to the various polypeptides that are encompassed within claims 1-4 and 16 (above), the specification (page 29, line 27, to page 30, line 13) further describes, among others, polypeptide variants comprising substitution, a deletion, and/or insertion at one or more amino acid positions.  
The claims require a polypeptide sequence having asymmetric dimethylarginine (ADMA) metabolizing activity with at least 90% sequence identity to SEQ ID NO: 13. However, the specification has failed to sufficiently describe the structural features that must be retained by members of the claimed genus as to establish a structure-function relationship with respect to ADMA metabolizing activity.  SEQ ID NO: 13 is 254 amino acids long.  A protein sharing only 90% identity relative to SEQ ID NO: 13 could have anywhere from 1 to 25 substitutions, deletions or additions in any combination along any length of SEQ ID NO: 13.  Thus, an enormous genus (2519 = 3.6 × 1026) comprising literally trillions of sequences is encompassed by the tremendously broad scope of the claims.
However, while the claims are drawn to a genus that comprises literally trillions of sequences, the specification has only adequately described and successfully reduced to practice the full-length of SEQ ID NO: 13.  This is not representative of the extremely large genus of sequences claimed, since no variants of SEQ ID NO: 13 are demonstrated to have ADMA metabolizing activity.  In the absence of a representative number of examples, the specification must at least describe the structural features that are required for the claimed function, in this case to ADMA metabolizing activity.  However, as discussed above, the specification fails to describe any substantive structural limitations as to establish a structure-function relationship with respect to ADMA metabolizing activity.  
As noted above, the written description requirement may be satisfied if there is a sufficient description of a representative number of species (i.e., species adequately described are representative of the entire genus).  When there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  Applicant has not provided such a variety of species since there is such large variation species that includes polypeptides having at least 90% sequence identity as well as having additional species in the specification as discussed above.
In view of the above, in terms of making and using the present invention, the specification does not provide sufficient written description to inform one of ordinary skill in the art that Applicant was in possession at the time the application was filed of the claimed polypeptide having at least 90% identity to the mature polypeptide of SEQ ID NO: 13 exhibiting asymmetric dimethylarginine (ADMA) metabolizing activity.  
Accordingly, for the limitations in claims 1-3, 5, 6 and 9-12, Applicant has not shown possession of the claimed genus of polypeptides, unless Applicant can specifically indicate where the expressed recitation for such a limitation on combinations of polypeptides with such a low sequence identity (at least 90 % sequence identity) for the polypeptide that would support asymmetric dimethylarginine (ADMA) metabolizing activity.
Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 9-12 and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Vallance et al. (WO 2000/44888; 2000; cited in the IDS dated 8/19/2021), taken in view of Veronese et al. (Drug Discovery Today, Vo. 10, No. 21, pp. 1451-1458; 11/2005; cited in the IDS dated 8/19/2021) and Caliceti et al. (Advanced Drug Delivery Reviews, Vol. 55, pp. 1261-1277; 2003). 
Regarding claims 1-4, 12 and 16, as noted below in the ABSS search and in Vallance, Vallance teaches an isolated DDAHI polypeptide sequence (SEQ ID NO: 8) from an arginine deiminase sequence from Pseudomonas aeruginosa that is capable of modulating the activity of DDAH enzymes (page 3, lines 5-7, 25-29; page12, lines 20-30) that is at least 90%, at least 95% sequence identity (below, Vallance teaches 100%) to the instant Application SEQ ID NO: 13.  The enzymes encoded by these sequences can be expressed at high levels and large quantities of the expressed enzyme can be recovered (page 3, lines 8-10). Vallance SEQ ID NO: 8:

Query Match             100.0%;  Score 1314;  DB 1;  Length 254;
Best Local Similarity   100.0%;  
Matches  254;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MFKHIIARTPARSLVDGLTSSHLGKPDYAKALEQHNAYIRALQTCDVDITLLPPDERFPD 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MFKHIIARTPARSLVDGLTSSHLGKPDYAKALEQHNAYIRALQTCDVDITLLPPDERFPD 60

Qy         61 SVFVEDPVLCTSRCAIITRPGAESRRGETEIIEETVQRFYPGKVERIEAPGTVEAGDIMM 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SVFVEDPVLCTSRCAIITRPGAESRRGETEIIEETVQRFYPGKVERIEAPGTVEAGDIMM 120

Qy        121 VGDHFYIGESARTNAEGARQMIAILEKHGLSGSVVRLEKVLHLKTGLAYLEHNNLLAAGE 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 VGDHFYIGESARTNAEGARQMIAILEKHGLSGSVVRLEKVLHLKTGLAYLEHNNLLAAGE 180

Qy        181 FVSKPEFQDFNIIEIPEEESYAANCIWVNERVIMPAGYPRTREKIARLGYRVIEVDTSEY 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 FVSKPEFQDFNIIEIPEEESYAANCIWVNERVIMPAGYPRTREKIARLGYRVIEVDTSEY 240

Qy        241 RKIDGGVSCMSLRF 254
              ||||||||||||||
Db        241 RKIDGGVSCMSLRF 254

Vallance teaches that a polypeptide of the invention comprises the amino acid sequence set out in SEQ ID NO: 2, 4, 6, 8, 10 or 12 or a substantially homologous sequence, or a fragment of either said sequence and has methylarginase activity (page12, lines 21-23; i.e., exhibiting asymmetric dimethylarginine metabolizing activity).  Vallance teaches that polypeptides also include fragments of the full length polypeptides and variants thereof, including fragments of the sequence set out in SEQ ID NO: 2, 4, 6, 8, 10 or 12 (page 14, lines 7-10).  Such fragments typically retain activity as a methylarginase (page 14, lines 7-10).  Vallance teaches that polypeptides may be in a substantially isolated form and may be mixed with carriers or diluents (page 14, lines 20-23).  Vallance teaches that polypeptides can be chemically modified (page 15, lines 1-2).  Vallance also teaches a pharmaceutical composition that includes a pharmaceutically acceptable carrier or diluent (page 28, lines 14-31). 
Although Vallance teaches the above polypeptide sequence (SEQ ID NO: 8), Vallance does not teach a modified DDAH polypeptide sequence and a pharmacokinetic enhancing moiety (PKEM) that is covalently linked to the DDAH polypeptide amino acid sequence and the modified DDAH polypeptide or fragment thereof has a molecular weight of at least about 150 kDa and exhibits asymmetric dimethylarginine (ADMA) metabolizing activity.
Regarding claims 1, 5, 6, 9-11 and 16, Veronese teaches that PEGylation is the modification of a protein, peptide or non-peptide molecule by the linking of one or more polyethylene glycol (PEG) chains (Abstract).  Veronese teaches that the PEG polymer is nontoxic, non-immunogenic, non-antigenic, highly soluble in water and FDA approved (Abstract).  The PEG-drug conjugates have several advantages: a prolonged residence in body, a decreased degradation by metabolic enzymes and a reduction or elimination of protein immunogenicity (Abstract).  Due to these favorable properties, PEGylation now plays an important role in drug delivery, enhancing the potentials of peptides and proteins as therapeutic agents (Abstract).  
Veronese teaches that the evolution of PEGylation chemistry allows also site-specific amino modification, thus helping the purification and the characterization procedures, because mixtures of PEGylated products are avoided (page 1452, column 2, paragraph 3).  Furthermore, site-specific modification might lead to a better preservation of the native protein activity in the conjugate (page 1452, column 2, paragraph 3).  
Veronese teaches that thiol modification by PEGylation is expanding its potential, thanks to genetic engineering, which allows the introduction of a cysteine residue almost anywhere in the protein sequence, by replacement of a nonessential amino acid.  Many mutant proteins have been described, which were generated to PEGylate therapeutically important drugs (page 1452, column 2, paragraph 2).  If a cysteine is present, but not accessible to reagents, it is still possible to perform PEGylation, where the buried and less-accessible cysteine was modified with a double-step method (page 1452, column 2, paragraph 3).  Veronese also teaches that PEG overall polymer attachment also occurs at lysines (page 1455, column 2, paragraph 1).  
Veronese teaches that several classes of protein drugs, such as enzymes, cytokines and antibodies, are significantly improved by PEGylation (page 1455, column 1, paragraph 3).  Table 4 compiles the most important examples of protein conjugates, exploiting the advantages of PEGylation and leading to derivatives that are useful for therapy (page 1455, column 1, paragraph 3).  In general, the improvements are an increased retention time in the body, a reduction of immunogenicity and increased stability towards metabolic enzymes (page 1455, column 1, paragraph 3).  
Regarding claims 1, 5, 6, 9-11 and 16, Caliceti teaches peptide and protein PEGylation is usually undertaken to improve the biopharmaceutical properties of these drugs and, to date, several examples of conjugates with long permanence in the body as well as with localization ability in disease sites have been reported (Abstract).  Caliceti teaches that the molecular weight cut off for kidney elimination of native globular proteins is considered to be about 70 kDa, which is close to the molecular weight of serum albumin (page 1263, column 1, paragraph 3).  Proteins with molecular weight exceeding 70 kDa are mainly eliminated from the body by other pathways such as liver uptake, proteolytic digestion and clearance by the immune system (page 1263, column 2, paragraph 1).  Therapeutic proteins often are smaller than serum albumin, and in a few cases, biotechnological processes have been designed to obtain low-molecular-weight active proteins to reduce the risk of immune response or enhance their trafficking in the body (page 1263, column 2, paragraph 1).  
Caliceti teaches the correlation between PEG molecular weight and glomerular filtration has been investigated where such results are summarized in Fig. 1 (page 1264, column 1, paragraph 2).  

    PNG
    media_image1.png
    466
    604
    media_image1.png
    Greyscale

Caliceti teaches that the effect of molecular weight on the time course of PEG elimination from blood was studied and found that small PEGs are more rapidly cleared than large ones, wherein particular, the half-life increases from 18 min to 1 day as the molecular weight increases from 3 to 190 kDa (page 1264, column 2, paragraph 1).  As noted above, Caliceti teaches that the higher PEG molecular weight utilized, the higher the half-life is increased (e.g., 200 kDa ~1300 minutes half-life, 150 kDa ~1200 minutes half-life, while 50 kDa has ~800 minutes half-life; Fig. 1).
Caliceti also teaches that hemoglobin derivatization by linking approximately twelve 5-kDa PEG chains increased protein half-life in blood by a factor of 14 (from 3 to 43.2 hours) and systemic availability factor of 8 (page 1265, column 1, paragraph 2).  
Caliceti teaches that PEGs with higher molecular weight increase significantly protein size and prolong residence in the blood stream (page 1265, column 2, paragraph 1).  The modification of rIL-2 with one, two and three 4 kDa PEGs endows conjugates with molecular sizes corresponding to globular proteins of 40, 66 and 104 kDa, respectively (page 1265, column 2, paragraph 1).  As molecular size increases, systemic clearance decreases (from 0.6 to 0.23 and to 0.12 ml/min) and the alpha- and beta-phase half-lives increase (page 1265, column 2, paragraph 1).  Furthermore, rIL-2 modified with three molecules of 4 kDa PEG or one molecule of 10 kDa PEG exhibit similar clearance rates (page 1265, column 2, paragraph 1).  These results indicate that the clearance of conjugates depends exclusively on the polymer mass, independently of the number of attached chains (page 1265, column 2, paragraph 1).  Caliceti also teaches that Bacillus stearothermophilus was modified at different extents with 5.45, 20 and 50 kDa PEGs (page 1265, column 2, paragraph 3).  In view of the above, Caliceti teaches that it was known in the art that proteins can be PEGylated with more than one PEG chain, and with different sized PEG chains.
Caliceti teaches that recently it has been found that the conjugation of only one or two PEG chains of high molecular weight is sufficient to produce conjugates with enhanced biopharmaceutical properties and high biological activity (page 1266, column 1, paragraph 1).  Caliceti teaches that a single 18 kDa PEG chain has a large hydrodynamic volume than of serum albumin, therefore, coupling of one 18 kDa PEG strand to a small protein such as a cytokine would be expected to markedly decrease its clearance rate from the plasma (page 1266, column 1, paragraph 1).  As an example, the attachment of one or two 20 kDa PEG chains to the amino terminus group of granulocyte colony stimulating factor (G-CSF) was found to retard sufficiently its elimination without significant loss of biological activity (page 1266, column 1, paragraph 1).  
Caliceti also teaches that the binding of two 40 kDa branched PEG molecules yields a conjugate with an apparent molecular weight of 1900 kDa and an AUC of about 17.8-fold as compared to unmodified counterpart (page 1266, column 2, paragraph 1).  Caliceti teaches large PEGs with molecular weight in the range of 20 and 170 kDa undergo slower extravasation, but are retained in the peripheral districts for a long time (page 1271, column 1, paragraph 1).  
Caliceti teaches that it has been demonstrated that the liver clearance of PEG was size dependent, exhibiting a minimum around the polymer molecular weight of 50 kDa, while higher-molecular-weight PEGs accumulated preferentially in the Kupffer cells, which are known to play a unique role in the capture of substances coming into the liver from the circulation (page 1271, column 1, paragraph 2). 
Caliceti teaches that in the case of catalase-PEG, which possesses an apparent molecular weight of 840 kDa, the hepatic uptake clearance was found to be significantly lower than the native (i.e., native catalase is ~232 kDa) or glycosylated enzyme (page 1271, column 1, paragraph 2).  That is, Caliceti teaches that it was known in the art that PEGylated catalase is a modified protein PEGylated with PEG having a molecular weight of over at least 150 kDa or about 250 kDa or greater. 
A person of ordinary skill in the art would have been motivated to add the PEG modifications from Veronese and Caliceti to the modified DDAH enzyme polypeptide sequence (SEQ ID NO: 8) of Vallance, since Vallance teaches that the polypeptide sequence (SEQ ID NO: 8) can be in a substantially isolated form and may be mixed with carriers or diluents and that polypeptides can be chemically modified, Veronese teaches that PEGylation is the modification of a protein, peptide or non-peptide molecule by the linking of one or more polyethylene glycol (PEG) chains, PEG is nontoxic, non-immunogenic, non-antigenic, highly soluble in water and FDA approved, PEG-drug conjugates are advantageous since they have a prolonged residence in body, a decreased degradation by metabolic enzymes and a reduction or elimination of protein immunogenicity, while Caliceti teaches the effect of molecular weight on the time course of PEG elimination from blood is that small PEGs are more rapidly cleared than large ones, wherein particular, the half-life increases from 18 min to 1 day as the molecular weight increases from 3 to 190 kDa where the higher PEG molecular weight utilized, the higher the half-life is increased, teaches that proteins can be chemically modified with multiple PEG chains and PEG chains that are higher in molecular weight which prolongs residence in the blood stream, that large PEGs with molecular weight in the range of 20 and 170 kDa undergo slower extravasation, but are retained in the peripheral districts for a long time and that PEG will modify the protein with PEG having a molecular weight of over at least 150 kDa or about 250 kDa or greater. 
A person of ordinary skill in the art would have had a reasonable expectation of success in adding the PEG modifications from Veronese and Caliceti to the modified DDAH enzyme polypeptide sequence (SEQ ID NO: 8) of Vallance, since all the references are involved in protein therapeutics, where in doings so would provide an advantage to Vallance by providing alternative modification methodologies from Veronese and Caliceti that would provide improved biopharmaceutical properties with regard to toxicity, immunogenicity, and antigenicity with the use of highly soluble in water and FDA approved polyethylene glycol chains that prolong residence in body, decrease degradation by metabolic enzymes and eliminating protein immunogenicity.
It is additionally noted that the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Conclusion

No claims are allowed.  No claims are free of the art.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL D. PYLA whose telephone number is (571) 270-1689.  The Examiner can normally be reached Monday-Friday between the hours of 9:30 AM to 6:00 PM, Eastern Time.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Sharmila Landau, can be reached at (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Paul D. Pyla 
Examiner, Art Unit 1653



/SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653